Citation Nr: 1703064	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-24 322	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating greater than 10 percent prior to September 6, 2012, and greater than 20 percent from September 6, 2012, for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 10 percent prior to March 4, 2011, for arthritis of the right knee.

3.  Entitlement to an initial disability rating greater than 10 percent prior to March 4, 2011, for arthritis of the left knee.

4.  Entitlement to an initial compensable disability rating prior to February 17, 2011, for arthritis of the distal interphalangeal joint with a chronic extension deformity of the left fifth finger.  


REPRESENTATION

Veteran represented by:	C. Bennett Gore, Jr., Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to August 1946 and from January 1951 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of July 2011 and September 2013.  The Veteran and his wife presented sworn testimony in support of the appeal during a videoconference hearing before the undersigned in April 2014.  A transcript of the hearing has been reviewed.

In August 2014, the Board decided four of the Veteran's appealed issues, and remanded the matter of the appropriate disability rating for his bilateral hearing loss for further evidentiary development.  In September 2015, the Board denied increased ratings for the Veteran's bilateral hearing loss during the appellate period at issue.  

The Veteran appealed the Board's September 2015 denial to the United States Court of Appeals for Veterans Claims.  In June 2016, the Court endorsed a joint motion for remand filed by both parties to the case.  

In late December 2016, the Veteran's attorney asked for a one-week extension of time to file written argument.  Although the Board did not formally reply to his request, he then did submit written argument with the Board on January 4, 2017.  Along with these documents, the attorney named above also submitted a recent power of attorney form completed by the Veteran in September 2016.  The Veteran had previously been represented by Osborne Powell, Esq., who is apparently an attorney at the same firm, as the 2016 form indicates he may assist in representing the Veteran.  The June 2016 letter from the Board notifying the Veteran and his attorney that the case had returned following the Court's action was sent to Mr. Powell.  It is not necessary to re-issue this letter to Mr. Gore, since he clearly received it, as he referenced the letter in the January 2017 written brief. 

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Joint motion for remand from the Court

In the June 2016 joint motion for remand, both parties to the case agreed that a December 2014 VA examination which the Board had relied upon in its September 2015 decision was inadequate for that purpose.  In the Board's decision, we explicitly did not rely upon the audiometric test results in the September 2015 examination report because the examiner had explained that those test results were invalid for purposes of measuring the Veteran's hearing acuity.  

In the report of the December 2014 examination, the examiner deemed that the audiometric test results were not valid for rating purposes, as he deemed they were not indicative of organic hearing loss.  He explained that the Veteran's speech recognition threshold was not in agreement with the puretone averages and use of the speech discrimination score was not appropriate due to inconsistent scores from test to test.  He also explained that language difficulties, cognitive problems, and inconsistent speech discrimination scores made the combined use of pure tone average and speech discrimination scores inappropriate.  However, the parties agreed that this explanation was unclear and also agreed that the Board had erred "insofar as it relied upon an inadequate VA examination."  

The Board is now instructed to reexamine the evidence of record and to seek any other evidence the Board feels is necessary.  

The Veteran's attorney has submitted written argument in which he requests that the Board use the audiometric findings from the December 2014 VA examination to award a higher disability rating for the Veteran's service-connected hearing loss.  This argument is in direct contradiction to his arguments made before the Court that the examination report was inadequate.  The Board cannot use those results as the parties agreed the examination was inadequate.  As the Court has approved the joint motion, the Board will follow the Court's guidance in this matter.

The Veteran's medical records, both VA records, and private, if any, should be updated for the file.  The Veteran should then be provided with another VA examination to evaluate his current hearing acuity.  

Procedural remand

In the August 2014 decision, the Board granted service connection for arthritis of both knees and for a chronic extension deformity of the left fifth finger.  The RO implemented these grants in a February 2015 decision, assigning 10 percent disability ratings for each knee, effective March 4, 2011, and a noncompensable disability rating for the left little finger, effective February 17, 2011.

The Veteran disagreed with this decision in February 2016, asserting that higher disability ratings are warranted and earlier effective dates are warranted for each grant.  This February 2016 statement constitutes a notice of disagreement with the February 2015 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  A hearing before a Decision Review Officer (DRO) was held at the RO in November 2016 and in the due course of business, the DRO will issue a decision following review and consideration of all the evidence of record.  Thus, it would appear that these matters are under active consideration at this time.  Following review of the Veteran's paper claims file and his electronic claims files, no statement of the case has been issued yet, however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for hearing loss and other otolaryngological concerns since March 2015.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the veteran for hearing loss and other otolaryngological concerns since February 2015 at the Columbia, South Carolina, VA Medical Center and all related clinics for inclusion in the claims file.

3.  Only AFTER obtaining the records requested above, the Veteran should be afforded a VA audiological examination to identify the current level of hearing impairment.  The claims folder should be made available to the examiner for review before the examination.  All appropriate tests and studies should be accomplished.  If the examiner determines that further evaluation or examination is warranted, such examination should be arranged.  

The examiner is requested to specify whether the test results are valid for rating purposes and whether the use of speech discrimination scores is appropriate for this Veteran.  If not, a complete and specific explanation as to why not, is requested.  The examiner is referred to the 2014 VA examination report.

4.  After the development requested above has been completed, the RO should again review the record, to include the new evidence submitted by the Veteran's attorney.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of higher initial disability ratings for disabilities of both knees and for his left little finger, as well as earlier effective dates for the three grants.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

